department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c of f i c e of of f i c e of c h i e f c ou n s e l c h i e f c ou n s e l date number release date cc intl postf-150593-01 uilc 6038b internal_revenue_service national_office field_service_advice memorandum for area_counsel heavy manufacturing construction and transportation edison from eliana dolgoff assistant to the branch chief cc intl subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend year1 taxpayer u sec_1 fc1 country1 holdings country2 date1 postf-150593-01 date2 date3 x issue sec_1 treating the contributions and the holdings transaction as two separate and distinct transactions was taxpayer required to recognize gain pursuant to sec_367 on the transfer of the corporations to holdings treating the contributions and the holdings transaction as two separate and distinct transactions what are the sec_367 and b consequences of the transfer of the cfc stock to holdings should the step-transaction doctrine be applied to amalgamate into one transaction the contributions and the holdings transaction treating the contributions and the holdings transaction as one transaction was taxpayer required to recognize gain realized on the transfer of the shares of the cfcs and corporations to holdings pursuant to sec_367 conclusion sec_1 provided that taxpayer correctly valued the shares of the corporations if the contributions and holdings transaction are treated as two separate and distinct transactions sec_367 does not apply to the transfer of the corporations stock to holdings because no gain was realized as a result of the transfer if taxpayer incorrectly valued the stock and the stock actually had a built-in_gain then taxpayer was required to enter into a 10-year gain_recognition_agreement gra in order to avoid gain recognition taxpayer filed a gra but it was for the wrong term of years also taxpayer failed to comply with sec_6038b as required by temp sec_1_367_a_-3t g therefore if the corporation stock was appreciated the transfer of that stock should constitute a taxable transaction penalties for failure to comply with sec_6038b may also apply see sec_6038b as in effect in year1 if the contributions and the holdings transaction are treated as two separate and distinct transactions sec_367 does not apply to the transfer of the cfc stock to holdings taxpayer may have to recognize gain pursuant to sec_367 see temp treas reg b -1 b postf-150593-01 based on the information submitted the step-transaction doctrine should be applied to amalgamate the contributions and the holdings transaction into one transaction if the contributions and the holdings transaction are treated as one transaction sec_367 may require taxpayer to recognize gain realized on the transfer of the cfcs and the corporations stock to holdings facts taxpayer a domestic_corporation was a wholly owned subsidiary of u sec_1 a domestic_corporation u sec_1 was the wholly owned subsidiary of fc1 a country1 company classified as a foreign_corporation for u s tax purposes taxpayer was the sole owner of holdings a country2 limited_liability_company classified as a foreign_corporation for u s tax purposes taxpayer owned percent of the stock of controlled_foreign_corporations cfcs as defined in sec_957 taxpayer also had ownership interests between and percent in three other foreign_corporations the corporations that were not cfcs some of the stock in the cfcs had a built-in_loss and some had a built-in_gain taxpayer had an aggregate built-in_loss in the stock of the cfcs and corporations in date1 taxpayer contributed all of its stock interests in the cfcs and the corporations to holdings the contributions although taxpayer asserts that the corporations stock had a built-in_loss taxpayer filed a gra for the contribution of the corporations stock it did not file a gra for the cfc stock subsequent to the contributions u sec_1 merged into taxpayer and taxpayer survived the merger the merger was effective as of date2 in accordance with the plan and agreement of merger fc1 exchanged all of its u sec_1 stock for all of the stock in taxpayer on date3 pursuant to the agreement for purchase of a portion of the shares of taxpayer taxpayer transferred all of the holdings stock to fc1 and taxpayer received x percent of its stock from fc1 the holdings transaction taxpayer has taken the position that the holdings transaction qualifies as a transaction described in sec_355 law and analysis a consequences if the contributions and holdings transaction are separate and distinct the contribution of the corporations to holdings postf-150593-01 based on the information submitted the transfer of the stock of the cfcs and the corporations from taxpayer to holdings may be treated as a transfer of property to a controlled_corporation in exchange for stock in the controlled_corporation without recognition of gain_or_loss pursuant to sec_351 the contributions would qualify as sec_351 transactions because taxpayer owned percent of the stock of holdings after the contributions thus satisfying the control requirement of sec_368 additionally the transfer of the stock of the cfcs would qualify as b reorganizations under sec_368 whereby one corporation acquires the stock of another corporation in exchange for all or part of the acquiring corporation’s voting_stock and the acquiring_corporation is in control of the other corporation after the acquisition holdings would be in control of each of the cfcs and could be deemed to have constructively issued its voting_stock in the exchanges because before the transfer taxpayer owned of the voting_stock of holdings we assume holding’s only class of stock issuance of new voting_stock would have been a meaningless gesture see 288_f2d_676 3d cir 88_tc_252 revrul_64_155 1964_1_cb_138 see also sec_367 the transfers of stock of the corporations however would not qualify as b reorganizations since holdings the acquiring_corporation would not control the corporations for purposes of sec_368 sec_367 provides that if in connection with any exchange described in sec_332 sec_351 sec_354 sec_356 or sec_361 a u_s_person transfers property to a foreign_corporation such foreign_corporation shall not for purposes of determining the extent to which gain shall be recognized on such transfer be considered to be a corporation sec_367 denies nonrecognition treatment only to transfers of items of property on which gain is realized temp sec_1_367_a_-1t if taxpayer correctly valued the corporations then sec_367 would not deny nonrecognition treatment to the contribution by taxpayer of the corporations to holdings the contribution as taxpayer did not have any inherent gain in the stock of the corporations if taxpayer incorrectly valued the corporations and taxpayer had inherent gain in any of the stock of the corporations sec_367 would apply to the transfer of the corporations stock that has built-in-gain assuming the contribution is a transaction described in sec_351 because the transfer of the corporations stock occurred prior to date the effective date of final regulations governing the transfer of foreign stock under sec_367 the transfers are subject_to the rules of temp sec_1_367_a_-3t and sec_1_367_a_-3 incorporating the rules of notice_87_85 c b under those rules a u s transferor that transfers foreign stock in an exchange described in sec_367 and that owns at least percent of either the total voting power or the total value of the stock of the transferee foreign_corporation immediately_after_the_transfer a 5-percent_shareholder may qualify for nonrecognition treatment by filing a gra in accordance with temp sec_1_367_a_-3t g the duration of the gra i sec_5 years if all u s transferors in the postf-150593-01 aggregate own less than percent of both the total voting power and the total value of the transferee foreign_corporation immediately_after_the_transfer in all other cases the duration is years but see sec_1_367_a_-3 if a 5-percent_shareholder fails to properly enter into a gra the exchange is taxable to such shareholder under sec_367 sec_1_367_a_-3 applying the foregoing rules to taxpayer if any of the corporations stock had a built-in_gain taxpayer was required to file a 10-year gra in accordance with temp sec_1_367_a_-3t g to obtain nonrecognition treatment on the transfer of the appreciated stock taxpayer filed a 5-year gra with respect to the transfer of the corporations to holdings however taxpayer should have entered into a 10-year gra because taxpayer owned percent of the stock of holdings after the contributions also the gra should have been filed in accordance with the rules of temp sec_1_367_a_-3t g which requires the transferor to comply with sec_6038b in this case taxpayer failed to file form_926 and therefore failed to comply with sec_6038b because of these failures if the stock was appreciated the transfer of the stock should constitute a taxable transaction taxpayer may also be subject_to penalties under sec_6038b for failure to comply with that section under sec_6038b as in effect in year1 the penalty would be equal to percent of the amount of gain realized on the exchange taxpayer may avoid the penalties if taxpayer can show that the failure was due to reasonable_cause and not to willful neglect the contribution of the cfcs to holdings sec_367 provides that in the case of any exchange described in sec_332 sec_351 sec_354 sec_355 sec_356 or sec_361 in connection with which there is no transfer of property described in sec_367 a foreign_corporation shall be considered to be a corporation except to the extent provided in regulations prescribed by the secretary which are necessary or appropriate to prevent the avoidance of federal income taxes temp treas reg b -4 b provides that if an exchange of stock in a foreign_corporation whether or not a cfc by a u_s_person whether or not a u s shareholder within the meaning of temp treas reg b -2 b pursuant to a reorganization described in sec_368 involving a foreign_corporation transferee is described in sec_351 or sec_361 as well as in sec_354 such exchange is not an exchange described in sec_367 and if the exchanging shareholder is a u s shareholder within the meaning of temp treas reg b -2 b of the corporation whose stock is exchanged then the exchange is subject_to the rules of temp treas reg b -7 and temp treas reg b -4 b i b may require the exchanging shareholder to recognize gain temp treas reg b -4 b ii provides that if the transferee corporation is a cfc after the transfer and the exchanging shareholder is a u s shareholder within the meaning of temp treas reg b -2 b of the corporation whose stock is exchanged both before and after the transfer and of the transferee corporation after the transfer then temp treas reg b - b i b shall not apply postf-150593-01 assuming the contribution by taxpayer of the cfcs to holdings the cfc contribution is a transaction described in both sec_351 and sec_368 sec_367 does not apply to the cfc contribution see sec_367 and temp sec_1_367_a_-3t b furthermore sec_367 applies but does not result in any gain recognition or income inclusion to taxpayer under temp treas reg b - b i b and temp treas reg b -7 because holdings the transferee corporation is a controlled_foreign_corporation after the cfc contribution taxpayer the exchanging shareholder is a u s shareholder of the contributed cfcs before and after the cfc contribution and taxpayer is a u s shareholder of holdings after the cfc contribution temp treas reg b -1 c provides the reporting requirements for transactions described in sec_367 temp treas reg b -1 c generally provides that if any person referred to in sec_6012 relating to the requirement to make returns of income realized gain or other income whether or not recognized on account of any exchange to which sec_367 applies such person must file a notice of such exchange on or before the last date for filing a federal_income_tax return taking into account any extensions of time therefor for the person’s taxable_year in which gain or other income is realized temp treas reg b -1 c details the information that must be included in the notice in general if a taxpayer fails to comply with temp treas reg b -1 through temp treas reg b -12 the commissioner shall make a determination whether a foreign_corporation will be considered to be a corporation based on all the facts and circumstances surrounding the failure to comply and in making this determination the commissioner may conclude that a foreign_corporation will be considered to be a corporation despite the failure to comply a foreign_corporation will be considered to be a corporation provided that the conditions imposed under temp treas reg b -4 through temp treas reg b -12 are fulfilled or a foreign_corporation will not be considered to be a corporation only for purposes of determining the extent to which gain shall be recognized on such exchange but that any gain recognized by reason of the commissioner’s determination to disregard the corporate status of a foreign_corporation will be taken into account for purposes of applying the provisions of sec_334 sec_358 or sec_362 see temp treas reg b -1 b temp treas reg b -1 c provides that if a person required to give notice under temp treas reg b -1 c fails to provide in a timely manner information sufficient to apprise the commissioner of the occurrence and nature of an exchange to which sec_367 applies the taxpayer will be considered to have failed to postf-150593-01 comply with the provisions of temp treas reg b -1 through temp treas reg b -12 only if the taxpayer fails to establish reasonable_cause for the failure based on the information submitted taxpayer has not complied with the reporting requirements under temp treas reg b -1 c with respect to the cfc contribution therefore unless taxpayer can establish reasonable_cause for the failure the commissioner must determine whether the foreign_corporations involved in the exchange will be considered corporations and in making this determination the commissioner may conclude that they will not be considered corporations for purposes of determining whether gain must be recognized on the exchange although beyond the scope of this chief_counsel_advice we note that there is another issue presented by this case the issue concerns the basis that taxpayer takes in its holdings stock upon the transfer of the cfcs and corporations to holdings b application of step-transaction to the contributions and holding transaction if the step-transaction doctrine is applied both of the transactions are treated as if they were part of a plan in which both transactions or steps are condensed as a singular transaction the purpose in applying the step-transaction doctrine is to combine the single steps of a transaction into one that would reveal the true nature of the transaction the step-transaction doctrine can be applied where the steps are interdependent and would not have taken place without each other where the steps were part of a singular plan intended to reach a certain result or where the taxpayer was under a binding commitment to take both steps based on the information submitted we conclude that the step-transaction doctrine should be applied in this case because it appears that the first step in the transaction transfer of the cfcs and corporations stock to holdings would not have occurred but for the second step the subsequent transfer of all of the stock of holdings to fc1 therefore the contributions and the holdings transaction were part of a singular integrated_plan to transfer the stock of the foreign_corporations the cfcs the corporations and holdings to the foreign parent fc1 stepping the transactions the singular transaction the combined transaction could be treated as including a reorganization under sec_368 provided the distribution of the stock of holdings to fc1 qualifies under sec_355 a d_reorganization occurs when a corporation transfers all or a part of its assets to another corporation if immediately_after_the_transfer the transferor or one or more of its shareholders including persons who were shareholders immediately before the transfer or any combination thereof is in control of the corporation to which the assets are transferred but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 in the instant case taxpayer transferred assets to its wholly owned postf-150593-01 subsidiary holdings and then arguendo pursuant to the same plan distributed all of the stock of holdings to fc1 in a transaction that qualifies under sec_355 if the combined transaction qualifies as a d_reorganization sec_367 may apply to the transfer of assets by taxpayer to holdings which would constitute a transaction described in sec_361 to determine whether sec_367 applies additional factual information would be needed regarding the combined transaction and the entities involved the combined transaction case development hazards and other considerations we recommend that the field continue to work with the national_office to develop the sec_367 argument to help develop the sec_367 argument we recommend that the field determine this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions postf-150593-01 eliana dolgoff assistant to the branch chief branch office of associate chief_counsel international
